Citation Nr: 0905407	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-27 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than February 21, 
2007 for the permanency of a 100 percent rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  

In June 2008, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The Veteran has been in receipt of a 100 percent 
disability rating since April 9, 2001.

3.  The effective date of permanency for the Veteran's 100 
percent rating for PTSD is April 9, 2001. 


CONCLUSION OF LAW

An effective date of April 9, 2001 for permanency of the 
Veteran's 100 percent rating for PTSD is warranted.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the Court.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006)).  Given the determination reached in this 
decision, the Board is satisfied that adequate development 
has taken place and that there is a sound evidentiary basis 
for resolution of this claim for an earlier effective date 
without detriment to the due process rights of the Veteran.

Laws and Regulations

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  Diseases and injuries of 
long standing which are actually totally incapacitating will 
be regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  The age of the disabled person may be considered in 
determining permanence.  See 38 C.F.R. § 3.340(b).  

Factual Background and Analysis

The Veteran was granted service connection for PTSD in an 
April 2000 rating decision and awarded an initial 30 percent 
rating, effective May 22, 1998.  The Veteran appealed the 
rating awarded.  The Board remanded this issue to the RO for 
further development.  In a January 2003 rating action, the RO 
increased the 30 percent rating for PTSD to 50 percent, 
effective October 2, 2001.  In September 2003, the Board 
remanded the initial 30 percent rating and the "staged" 
rating of 50 percent for further development.  In a December 
2004 rating decision, the RO increased from 50 percent to 100 
percent the disability rating for PTSD, effective April 9, 
2001, and noted the assigned rating was not considered 
permanent and was subject to a future review examination. 

On July 21, 2006, the RO received two claims from the Veteran 
in which he requested an increase in his PTSD rating to "65 
percent" (for the period from April 1997 to April 2001), and 
entitlement to a total disability rating based upon 
individual unemployability (TDIU).  In a March 2007 rating 
decision, the RO denied both issues, but also construed the 
Veteran's requests to include a claim for permanency of his 
100 percent rating for PTSD.  The RO continued the 100 
percent rating for PTSD and determined that permanency was 
established effective February 21, 2007, the date of the 
Veteran's last VA examination.  

VA treatment records dated from February 2001 to January 2003 
show the Veteran had moderate PTSD symptoms with major 
depression in remission.  He admitted to recurrent dreams, 
distressing intrusive thoughts, hypervigilance, and a 
hyperstartle response.  

Private treatment records from Dr. G.R.P., dated from April 
2001 to October 2003, reveal a guarded prognosis for the 
Veteran's PTSD.  In an April 2001 record, Dr. G.R.P. reported 
that his condition might worsen.  It was noted that the real 
reason the Veteran retired from his job after more than 30 
years was a lack of toleration for dealing with other people.  
In subsequent records, the Veteran's prognosis continued to 
be listed as guarded.  

In October 2001, Dr. H.T., the director of the PTSD program 
at the Kansas City VA clinic, noted that the Veteran's PTSD 
symptoms had worsened and that he was very distressed after 
the attacks of 9/11.  Dr. H.T. also drafted a letter that 
date explaining that the Veteran had been a patient in the 
PTSD program for more than three years, that he had severe 
symptoms without much remission, that he was a danger to 
himself and others, and was significantly impaired by his 
chronic PTSD.  

Records from the Social Security Administration (SSA) 
indicate that an April 2002 disability determination found 
that the Veteran was disabled from January 2001 for severe 
PTSD, a major depressive disorder, and back and right ankle 
problems.  A report from Dr. G.H., a psychologist, determined 
that the Veteran's PTSD was not severe.  A report from Dr. 
R.D.D., another psychologist, noted that the Veteran's 
impairment due to PTSD was severe but was not expected to 
last 12 months.  An evaluation by Dr. G.E, a psychologist, 
found that the behavioral manifestations of the Veteran's 
PTSD, such as intense hostility towards others, 
hypervigilance, and panic attacks would make it difficult for 
the Veteran to work at any job.  

The Veteran underwent a VA examination in June 2002.  It was 
noted that he quit a good job with the phone company in 
January 2001 because he could not stand dealing with 
supervisors and fellow workers.  The examiner ascribed this 
job loss to a worsening of the Veteran's symptoms of anger, 
poor sleep, and depression.  The examiner diagnosed PTSD with 
depression, with severe symptoms interfering with his ability 
to maintain a good job.

In January 2003, the Veteran's prognosis with Dr. G.R.P. was 
listed as grave.  The Veteran was labeled disabled and unable 
to perform any type of gainful employment.  Subsequent 
treatment records reflect Dr. G.R.P.'s notation that the 
Veteran was totally disabled and unable to perform any type 
of gainful employment.  In May 2003 correspondence, Dr. 
G.R.P. noted that the Veteran's mental state had interfered 
with his ability to perform his work duties effectively and 
this was why he retired in January 2001.  The letter further 
noted the Veteran's extreme unprovoked anger that caused 
grave difficulty in interactions with co-workers, social 
isolation, easy annoyance, and high levels of irritability 
that progressed to anger and rage.

The Veteran underwent a VA examination in February 2007.  He 
told the examiner that he had been treated with various 
antidepressant medications but with negative effects and that 
he currently only took pain medications.  Since his last 
examination in 2002, he continued to be unemployed and on 
Social Security disability.  On mental status examination, 
the Veteran described chronic passive suicidal ideation, but 
denied intent or planning.  The VA examiner diagnosed chronic 
PTSD with depression and noted that some of the Veteran's 
symptoms had worsened since 2002, such as nightmares and 
difficulties with concentration.

In the decision under appeal, the RO reasoned that a 
permanent 100 percent rating for PTSD should be granted from 
the date of the February 2007 VA examination, which noted the 
Veteran's chronic social and occupational impairment and 
evidence that his condition had not shown any improvement 
with medication.  

In December 2004, the RO determined that the Veteran's PTSD 
was 100 percent disabling effective April 9, 2001.  He has 
not shown any improvement, and remains in receipt of a 100 
percent rating.  Total incapacitation will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  Opinions 
from the Veteran's private physicians have, since 2001, 
consistently concluded that the Veteran is totally disabled.  
While one might argue that other disabilities also 
contributed to his total disability, VA granted a 100 percent 
rating for PTSD effective on April 9, 2001.  Resolving all 
doubt in favor of the Veteran, the Board finds that material 
facts in evidence from the private treatment records of Dr. 
G.R.P. and from the SSA medical records noted above show 
entitlement to permanency of his 100 percent rating for PTSD 
were ascertainable as of April 9, 2001.  See 38 C.F.R. 
§ 3.400 (o)(2).  

ORDER

Entitlement to an effective date of April 9,2001, for 
permanency of the Veteran's 100 percent rating for PTSD is 
granted, subject to the regulations governing the payment of 
monetary benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


